Exhibit 10.15



PINTEREST, INC.
2019 OMNIBUS INCENTIVE PLAN
STOCK OPTION GRANT NOTICE
        Pinterest, Inc., a Delaware corporation (the “Company”), pursuant to the
Pinterest, Inc. 2019 Omnibus Incentive Plan and any applicable sub-plan for a
particular country, as applicable (together, the “Plan”), has granted to the
participant set forth below (the “Participant”), as of the date set forth below
(the “Date of Grant”), a stock option to purchase the number of shares of the
Company’s Common Stock set forth below (the “Option”). The Option is subject to
all of the terms and conditions set forth in this Stock Option Grant Notice (the
“Grant Notice”) and the Stock Option Agreement (the “Option Agreement”) and the
Plan, both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined in this Grant Notice but
defined in the Plan or the Option Agreement will have the same definitions as in
the Plan or the Option Agreement. In the event of any conflict between the terms
of the Grant Notice and the Plan, the terms of the Plan will control.

Participant:<first_name> <last_name>Date of Grant:<award_date>Total Number of
Shares:<shares_awarded>Exercise Price per Share:<exercise_price>Total Number of
Shares:<shares_awarded>Type of Option:<exercise_price>Exercise Price per
Share:[Incentive Stock Option]/[Nonstatutory Stock Option]Expiration
Date:<expiration_date>Vesting Commencement Date:<vest_start_date>Award
ID:<award_ID>French Sub-Plan Applicable:[YES]/[NO]




Vesting Schedule:So long as Participant’s Continuous Service Status does not
terminate (and provided that no vesting shall occur following the date of such
termination), the Option shall vest and become exercisable in accordance with
the vesting schedule attached to the end of this Grant Notice.Termination
Period:The unvested portion of the Option held by Participant shall immediately
terminate upon the termination of Participant’s Continuous Service Status.
Subject to the terms of the Plan and the Option Agreement, Participant may
exercise the vested portion of this Option for ninety (90) days after
termination of Participant’s Continuous Service Status other than upon
Disability, Death or for Cause (but in no event later than the Expiration Date
set forth above). In the event of a termination of Participant’s Continuous
Service Status upon Disability, Death or for Cause, Section 9(d)(iii), (iv) or
(v) of the Plan, as applicable, shall govern. Participant is responsible for
keeping track of these exercise periods following the termination of
Participant’s Continuous Service Status for any reason. The Company will not
provide further notice of such periods.

By clicking “Accept” or otherwise accepting this grant, Participant hereby
agrees to all of the following:
•This Option is granted under and governed by the terms and conditions of this
Grant Notice, the Plan, the Option Agreement (which includes the
Country-Specific Addendum), and any ancillary documents, all of which are
attached to and made a part of this Grant Notice.
•Participant acknowledges and agrees that Participant has reviewed the Plan and
the Option Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to accepting the Option, and fully understands all
provisions of the Plan, this Grant Notice and the Option Agreement.
1

--------------------------------------------------------------------------------



•Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement.
By clicking “Disagree”, you decline to accept this Option grant and your Option
grant will be immediately cancelled in its entirety.
[Subject to Participant accepting this grant, the Company hereby agrees that
this award of Options is granted to Participant under and governed by the terms
and conditions of this Grant Notice, the Plan, the Option Agreement (which
includes the Country-Specific Addendum), and any ancillary documents referred to
above.



Pinterest, Inc.


By: ____________________________________________________
Name: _________________________________________________
Title: __________________________________________________]1


<Vesting_Schedule>


1 This signature block should only be used for awards to Participants located in
the UK or who are anticipated to move to the UK

2

--------------------------------------------------------------------------------



PINTEREST, INC.
2019 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT
1.Grant of Option. Pursuant to your Stock Option Grant Notice (the “Grant
Notice”) and this Stock Option Agreement (the “Agreement”), Pinterest, Inc., a
Delaware corporation (the “Company”), has granted you (the “Optionee”), as of
the Date of Grant set forth in the Grant Notice, an option (the “Option”) to
purchase the total number of shares of Common Stock (the “Shares”) set forth in
the Grant Notice, at the exercise price per Share set forth in the Grant Notice
(the “Exercise Price”) pursuant to the Pinterest, Inc. 2019 Omnibus Incentive
Plan and any applicable sub-plan for a particular country (together, the
“Plan”). Capitalized terms not explicitly defined in this Agreement or in the
Grant Notice but defined in the Plan or in the Grant Notice shall have the
meaning ascribed to them in the Plan or in the Grant Notice. In the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
will control.
2.Designation of Option. This Option is intended to be an Incentive Stock Option
only to the extent so designated in the Grant Notice, and to the extent it is
not so designated or to the extent this Option does not qualify as an Incentive
Stock Option, it is intended to be a Nonstatutory Stock Option.
Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other incentive stock
options within the meaning of Section 422 of the Code granted to Optionee by the
Company or any Parent or Subsidiary, including under other plans) that first
become exercisable in any calendar year have an aggregate fair market value
(determined for each Share as of the date of grant of the option covering such
Share) in excess of $100,000, the Shares in excess of $100,000 shall be treated
as subject to a Nonstatutory Stock Option, in accordance with Section 5(c) of
the Plan.
3.Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Grant Notice and with the
provisions of Section 9(c) of the Plan or otherwise as set forth below:
a.Right to Exercise.
i.This Option may not be exercised for a fraction of a share.
ii.In the event of Optionee’s death, Disability or other termination of
Continuous Service Status, the exercisability of this Option is governed by
Section 7 below, subject to the limitations contained in this Section 3.
iii. In no event may this Option be exercised after the Expiration Date set
forth in the Grant Notice.
b. Method of Exercise.
i.This Option shall be exercisable by click-through exercise via the web portal
made available by the Company’s equity plan administrator and approved by the
Company for such purpose, or by any other form of notice approved for such
purpose by the Company which shall state Optionee’s election to exercise this
Option, the number of Shares in respect of which this Option is being exercised,
and such other representations and agreements as to the holder’s investment
intent with respect to such Shares as may be required by the Company pursuant to
the provisions of the Plan. Such notice shall be signed by Optionee (including
electronically or by click-through acceptance, if permitted by the Company) and
shall be delivered to the Company by such means as are determined by the Company
in its discretion to constitute adequate delivery. The giving of such notice
shall be deemed to be an undertaking to make payment of the aggregate Exercise
Price for the purchased Shares (as described in Section 4 hereof) and to satisfy
any applicable Tax-Related Items (as defined below).
1

--------------------------------------------------------------------------------



ii.Subject to compliance with Applicable Laws, this Option shall be deemed to be
exercised upon receipt by the Company of the appropriate notice of exercise (as
described in Section 3(b)(i) hereof).
4.Method of Payment. Payment of the Exercise Price shall be made by a method
described in Section 9(b) of the Plan, as determined by the Administrator.
Optionee understands and agrees that any cross-border cash remittance made to
exercise this Option (or transfer proceeds received upon the sale of Shares) may
need to be made through a locally authorized financial institution or registered
foreign exchange agency and may require Optionee to provide to such entity
certain information regarding the transaction.
5.Responsibility for Taxes. As a condition of the grant, vesting and exercise of
the Option, Optionee acknowledges that, regardless of any action taken by the
Company or, if different, Optionee’s employer (the “Employer”), the ultimate
liability for all income tax, social security contributions (including
employer’s social security contributions to the extent such amounts may be
lawfully recovered from the Optionee), social insurance, payroll tax, fringe
benefits tax, payment on account or other taxrelated items (or any equivalent
or similar taxes, contributions or other relevant tax-related items in any
relevant jurisdiction) or required deductions, withholdings or payments legally
applicable to him or her and related to the grant, vesting or exercise of the
Option, the issuance or subsequent sale of the Shares subject to the Option, or
the participation in the Plan (“Tax-Related Items”) is and remains Optionee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Optionee further acknowledges and agrees that Optionee is solely
responsible for filing all relevant documentation that may be required in
relation to this Option or any Tax-Related Items (other than filings or
documentation that is the specific obligation of the Company, its Parent,
Subsidiaries or Affiliates (the “Company Group”) pursuant to Applicable Laws),
such as, but not limited to, personal income tax returns or reporting statements
in relation to the grant, vesting or exercise of this Option, the holding of
Shares or any bank or brokerage account, the subsequent sale of Shares, and the
receipt of any dividends.
Optionee further acknowledges that the Company and/or the Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Option, including, but not limited to, the
grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this Option to reduce or eliminate Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Optionee also
understands that Applicable Laws may require varying Option or Share valuation
methods for purposes of calculating Tax-Related Items, and the Company assumes
no responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
Optionee under Applicable Laws.
By entering into this Agreement, Optionee agrees to indemnify the Company, and
any relevant Parent, Subsidiary or Affiliate, against all and any liability for
any taxes or Tax-Related Items which may arise in respect of or in connection
with this Option (or, for the avoidance of doubt, any option granted or provided
to Optionee by way of rollover, assumption or replacement of this Option) or the
Shares (or, for the avoidance of doubt, other shares or securities) issued or
transferred pursuant to the exercise of this Option (or, for the avoidance of
doubt, any option granted or provided to Optionee by way of rollover, assumption
or replacement of this Option).
Further, if Optionee is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Optionee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, Optionee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, pursuant to this
Agreement and subject to Applicable Laws, Optionee authorizes the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy
Optionee’s Tax Withholding Obligations by (i) withholding from Optionee's wages
or other compensation paid to Optionee by the Company or the Employer,
(ii) withholding from proceeds of the sale of Shares acquired at exercise of
this Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on Optionee’s behalf pursuant to this authorization) without
further consent, (iii) withholding Shares that would otherwise be issued upon
exercise of the Option or (iv) such other method as determined by the Company.
2



--------------------------------------------------------------------------------



Depending on the method of satisfying the Tax Withholding Obligations, the
Company may pay, withhold or account for such Tax Withholding Obligations by
considering applicable minimum statutory withholding amounts or other applicable
tax or withholding rates, including maximum applicable rates, in which case
Optionee will (depending on the laws of the relevant jurisdiction) receive a
refund of any over-withheld or over-paid amount in cash or otherwise be able to
claim relief in respect of any such over-withheld or over-paid amount, and will
in any event have no entitlement to the Share equivalent.
Optionee agrees to pay to the Company or the Employer any amount of Tax
Withholding Obligations that the Company or the Employer may be required to pay,
withhold or account for as a result of Optionee’s receipt, vesting or exercise
of this Option, the issuance of Shares subject to the Option and/or the
disposition of such Shares or Optionee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares if Optionee fails to
comply with his or her obligations in connection with the Tax Withholding
Obligations.
Optionee understands that Optionee may suffer adverse tax consequences as a
result of Optionee’s receipt, the vesting and/or exercise of the Option, the
issuance of Shares subject to the Option and/or the disposition of such Shares.
Optionee represents that Optionee has consulted any tax consultants Optionee
deems advisable in connection with the receipt of the Option, the vesting and/or
exercise of the Option, the issuance of Shares subject to the Option and/or the
disposition of such Shares and that Optionee is not relying on the Company (or
the Employer) for any tax advice.
6.Nature of Grant. In accepting this Option, Optionee acknowledges, understands
and agrees that:
a.the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
b.the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
c.all decisions with respect to future options or other grants, if any, will be
at the sole discretion of the Company;
d.Optionee is voluntarily participating in the Plan;
e.this Option and the Optioned Stock are not intended to replace any pension
rights or compensation and are outside the scope of Optionee’s employment
contract, if any;
f.this Option and the Optioned Stock, and the income and value of same, are not
part of normal or expected compensation for any purpose, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
g.unless otherwise provided in the Plan or by the Company in its discretion,
this Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
h.no entity in the Company Group shall be liable for any foreign exchange rate
fluctuation between Optionee’s local currency and the United States Dollar or
the selection by the Company or any member of the Company Group in its sole
discretion of an applicable foreign exchange rate that may affect the value of
this Option (or the calculation of income or Tax-Related Items thereunder) or of
any amounts due to Optionee pursuant to the exercise of this Option or the
subsequent sale of the Shares.
7.Termination of Relationship. Following the termination of Optionee’s
Continuous Service Status, Optionee may exercise this Option only as set forth
in the Plan (as modified by the Grant Notice). Unless otherwise approved by the
Company, (i) Optionee’s right to vest in this Option will terminate as of such
date and will not be
3



--------------------------------------------------------------------------------



extended by any contractual notice period or any period of “garden leave” or any
similar notice period mandated under employment laws in the jurisdiction where
Optionee is employed or the terms of Optionee’s employment agreement, if any;
and (ii) the period (if any) during which Optionee may exercise the vested
portion of the Option (if any) after such termination of Optionee’s Continuous
Service Status will commence as of such date and will not be extended by any
contractual notice period or any period of “garden leave” or any similar notice
period mandated under employment laws in the jurisdiction where Optionee is
employed or the terms of Optionee’s employment agreement, if any. If Optionee
does not exercise this Option within the applicable post-termination exercise
period set forth in the Plan (as modified by the Grant Notice), this Option
shall terminate in its entirety. In no event may any Option be exercised after
the Expiration Date of this Option as set forth in the Grant Notice.
8.Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Administrator
regarding any questions relating to this Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Grant Notice and this Agreement, the Plan terms and provisions shall prevail.
9.Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among the entities in the Company Group for the purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that the Company Group may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor (“Data”), for the purpose of implementing,
administering and managing the Plan.
Optionee understands that Data will be transferred to such stock plan service
provider as may be selected by the Company, presently or in the future, which
may be assisting the Company with the implementation, administration and
management of the Plan. Optionee understands that the recipients of the Data may
be located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Optionee’s country. Optionee authorizes the Company, the stock plan service
provider as may be selected by the Company, and any other possible recipients
which may assist the Company, presently or in the future, with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan.
Further, Optionee understands that he or she is providing the consents herein on
a purely voluntary basis. If Optionee does not consent, or if Optionee later
seeks to revoke his or her consent, or instructs the Company to cease the
processing of the Data, his or her Continuous Service Status will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Optionee’s consent or instructing the Company to cease processing, is that the
Company would not be able to grant Optionee Options or other equity awards or
administer or maintain such awards. Therefore, Optionee understands that
refusing or withdrawing his or her consent may affect Optionee’s ability to
participate in the Plan. For more information on the consequences of Optionee’s
refusal to consent or withdrawal of consent, Optionee understands that he or she
may contact his or her local human resources representative.
10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Optionee’s participation in the Plan, or Optionee’s acquisition or sale of the
Optioned Stock. Optionee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before accepting the Option or taking any action related to Option or
the Plan.
4



--------------------------------------------------------------------------------



11.Miscellaneous.
a.Governing Law and Venue. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of any
action, lawsuit or other proceedings brought to enforce this Agreement, relating
to it, or arising from it, the parties hereby submit and consent to the sole and
exclusive jurisdiction of the courts of the city and county of San Francisco,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
b.Addendum and Sub-Plans. Notwithstanding any provisions in this Agreement, this
Option grant shall be subject to any special terms and conditions set forth in
any Addendum to this Agreement for Optionee’s country. Moreover, if Optionee
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Agreement. Further, the Plan shall be deemed to include
any special terms and conditions set forth in any applicable sub-plan for
Optionee’s country, and, if Optionee relocates to a country for which the
Company has established a sub-plan, the special terms and conditions for such
country will apply to Optionee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons; provided, however, that the French Sub-Plan shall only
apply if the Grant Notice explicitly provides for such application.
c.Entire Agreement; Enforcement of Rights; Amendment. This Agreement, together
with the Plan and the Grant Notice, sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior or contemporaneous discussions between them. Except as contemplated by
the Plan, no modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless in writing signed by
the parties to this Agreement to the extent it would materially and adversely
affect the rights of Optionee. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Optionee, to comply
with Code Section 409A or to otherwise avoid imposition of any additional tax or
income recognition under Section 409A of the Code in connection with the Option.
d.Severability. If one or more provisions of this Agreement, the Grant Notice or
the Plan are held to be unenforceable under Applicable Laws, the parties agree
to renegotiate such provision in good faith. In the event that the parties do
not reach a mutually agreeable and enforceable replacement for such provision,
then (i) such provision shall be excluded from this Agreement, the Grant Notice
and the Plan, (ii) the balance of this Agreement, the Grant Notice and the Plan
shall be interpreted as if such provision were so excluded and (iii) the balance
of this Agreement, the Grant Notice and the Plan shall be enforceable in
accordance with its terms.
e.Language. If Optionee has received this Agreement, the Grant Notice, the Plan
or any other document related to this Option and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
f.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Optionee’s participation in the Plan, on this Option and
on any Optioned Stock, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. Optionee also acknowledges that the Applicable Laws of the
country in which Optionee is residing or working at the time of grant, vesting
and exercise of the Option or the sale of Shares received pursuant to the Option
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject Optionee to additional procedural or
regulatory
5



--------------------------------------------------------------------------------



requirements that Optionee is and will be solely responsible for and must
fulfill. Such requirements may be outlined in but are not limited to the
Addendum. Notwithstanding any provision herein, the Option and Optionee’s
participation in the Plan shall be subject to any applicable special terms and
conditions or disclosures as set forth in the Addendum.
g.Notices. Any notice, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be deemed sufficient when delivered
personally or by overnight courier or sent by email or fax, or forty-eight (48)
hours after being deposited in the U.S. mail or a comparable foreign mail
service, as certified or registered mail, with postage or shipping charges
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address, email
or fax number set forth in the Company’s books and records.
h.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument. Facsimile, email or other electronic execution and delivery of
this Agreement (including but not limited to execution by electronic signature
or click-through electronic acceptance) shall constitute valid and binding
execution and delivery for all purposes and shall be deemed to be, and have the
effect of, an original signature.
i.Successors and Assigns. The rights and benefits of this Agreement shall inure
to the benefit of, and be enforceable by the Company’s successors and assigns.
The rights and obligations of Optionee under this Agreement may only be assigned
with the prior written consent of the Company.
j.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver to Optionee by email or any other electronic means any documents,
elections or notices related to this Agreement, the Option, the Optioned Stock,
Optionee’s current or future participation in the Plan, securities of the
Company or any member of the Company Group or any other matter, including
documents, elections and/or notices required to be delivered to Optionee by
applicable securities law or any other Applicable Laws or the Company’s Amended
Certificate of Incorporation or Bylaws. By accepting this Agreement, whether
electronically or otherwise, Optionee hereby consents to receive such documents
and notices by such electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company, including but not limited to
the use of electronic signatures or click-through electronic acceptance of terms
and conditions.


6

